155 S.W.3d 1 (2004)
356 Ark. 421
MANILA SCHOOL DISTRICT NO. 15
v.
Charolette WAGNER, Jimmy White, Harold Lee Evans, and E.A. Shaneyfelt.
No. 03-755.
Supreme Court of Arkansas.
March 11, 2004.
Michael Lee Gibson and Walter Paul Blume, Osceola, for petitioner.
William H. Williams, Jr., for respondent Charolette Wagner.
Michael R. Bearden, for respondent Jimmy White.
PER CURIAM.
Petitioner Manila School District asks this court to stay proceedings in the Mississippi County Circuit Court regarding an ex parte injunction issued on behalf of Respondents Jimmy White, Harold Lee Evans, and E.A. Shaneyfelt, three taxpayers who intervened in a wrongful-termination suit brought by Respondent Charolette Wagner against the District. We recently directed the trial court in this case to dissolve a preliminary injunction issued on behalf of Wagner, which prohibited the District from hiring anyone to replace her as superintendent. See Manila Sch. Dist. No. 15 v. Wagner, 356 Ark. 149, 148 S.W.3d 244 (2004). The mandate in that case was issued on March 9.
Prior to the issuance of the mandate, on March 5, 2004, the Respondents-Intervenors filed a complaint in the trial court seeking an ex parte order of injunction. Like the previous one, this injunction was sought to prohibit the District from hiring anyone to replace Wagner as superintendent until her suit could be heard on the merits. Also on March 5, the trial court entered an order granting the ex parte injunction.
The District asks us to stay any further proceedings on the ex parte injunction, as it contends that the current injunction was based upon the same harm that this court has already concluded was not irreparable. The District also asks us to remove the *2 circuit judge, the Honorable Victor Hill, from the case. The District asserts that the fact that the same circuit judge has issued a second injunction against it demonstrates that he is attempting to flout this court's authority and that he cannot be impartial in this matter. Additionally, the District asks that its motions be heard on an emergency or expedited basis.
We grant the District's motion to stay any further proceedings in this matter. We further grant the motion to expedite this matter and order the parties to submit simultaneous briefs within seven days from the date of this opinion addressing the following three issues:
1. Whether Respondents-Intervenors have standing to seek an injunction in this matter.
2. Whether the irreparable harm referenced in the ex parte order of injunction is the same as that relied upon to issue the first injunction.
3. Whether this court may, at this stage of the proceedings, act on the motion to remove Judge Hill from the case.
Upon receipt of the parties' briefs, we will render a decision in this matter forthwith.
It is so ordered.
THORNTON, J., not participating.